DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Claims 1-9, 11-14, 16-19, 21-38, 40-43, 45-48, 50-55, 57, 59-60, 62-64, 66-70, 72-77, 80, and 82-88 have been cancelled.
Claims 91-102 have been newly added.
The request under 37 CF 1.48(f) submitted 6/21/2021 is acknowledged.  Inventor Daniel Victor Perlroth’s name has been corrected.

	Specification
The substitute specification filed 6/21/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c).  The substitute specification does not include all amendments that have been made to the specification previously.  See at least for example the 
The amendments filed 5/9/2019 and 8/24/2020 remain objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant amended page 1 of the specification on 5/9/2019 to insert biological deposit information (PTA-125807 and PTA-125808 deposited on 13 March 2019) for unidentified anti-IL-6 antibodies, fusion, and conjugates thereof.  Applicant amended this paragraph on 8/24/2020 to include a depository address.  The instant application was filed on 1 March 2019.  As such, the deposit occurred after the filing date of the application. According to 37 CFR 1.804(b), when the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.  The specification does not clearly identify any materials corresponding to these deposits.  For this reason, the amendment is considered to be new matter.  Because the deposit was made after the filing date, the statements in paragraph [0004] cannot be relied upon to perfect the deposit in accordance with MPEP 2402.  This deposit cannot be relied upon to In re Lundak, 773 F.2d 1216, 1223, 227 USPQ 90, 95 (Fed. Cir. 1985).
Applicant’s arguments are unpersuasive.  The portions of the specification pointed to do not identify that any specifically named and identified biological material corresponding to the named deposits.  The specification does not disclose two particular plasmids containing particular nucleic acids encoding parts of a VEGFR-Anti-IL-6 dual inhibitor that correspond to the deposit numbers added to the instant specification on 5/9/2019.  
Paragraph [0298] is reproduced below:
[0298] In some embodiments, an isolated nucleic acid encoding any of the antibodies and/or Ab-Traps disclosed herein is provided. In some embodiments, a recombinant expression vector comprising the isolated nucleic acid is provided. In some embodiments, a host cell comprises the expression vector.

	Paragraph [0298] of the originally filed specification (filed 3/1/2019) does not point to a particular recombinant expression vector comprising a particular isolated nucleic acid. Disclosure that a nucleic acid sequence encoding an unnamed construct could be contained within a generic recombinant expression vector such as a plasmid DOES NOT identify a particular biological material that corresponds to the named deposit numbers.
Example 25 discloses a conjugated polypeptide construct named VEGFR-AntiIL6-OG1802 and references Figure 36.  Example 25 and Figure 36 do not disclose two specific or identifiable plasmids where one encodes a heavy chain and the other encodes a light chain.  Figure 27 does not disclose any particular plasmids.  Paragraphs [0212-0213] of the originally filed specification (filed 3/1/2019) disclose the polymers of OG1801 (see Figure 2J for chemical structure) and OG1802 (see Figure 2K for chemical structure).   Figure 27 and these paragraphs do not identify the structure of OG2072. There is no disclosure of two particular or specifically identified plasmids as argued by applicant.  Should applicant continue to traverse this, they are 
Applicant is reminded that each substitute specification should include all changes made to the immediately prior version.  In this case, substitute specifications have been filed on 5/8/2019 and 5/22/2020.  Additional specification amendments have been made on at least 5/9/2019 and 8/24/2020.
	Applicant should submit a new substitute specification (clean and marked copies) including all changes, particularly the specification table numbering changes for the reasons set forth in the prior Office action.  The statement required under 37 CFR 1.125(b) should accompany it.  If the new substitute specification retains the deposit information discussed above, the objection to the specification will be maintained.  It is suggested that this material be removed from the specification.

Election/Restrictions
Claims 39, 44, and 49 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/10/2020.
Claims 10, 15, 20, 56, 58, 61, 65, 71, 78-79, 81, and 89-102 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15, 20, 56, 58, 78-79, 81, 89-90, and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claims 94-102, does not reasonably provide enablement for all fusion proteins, conjugates, and VEGFR-Anti-IL-6 dual inhibitors embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The recitation of antagonist IL-6 antibody within claim 10 is considered to require binding of IL-6 by the claimed protein constructs.  
The recitation of VEGF Trap within claims 10, 56, 61, 78, and 79 is considered to require binding of VEGF by the claimed protein constructs.  See at least definition at paragraph [0136] of U.S. Patent Application Publication 2019/0270806.
Independent claims 10 and 78 embrace constructs defining only subsequences of the six IL-6 CDRs required for binding.  (See rejection under 35 USC 112, 2nd paragraph, below.)  The specification does not provide guidance or direction for producing constructs that bind IL-6 having only these partial CDR sequences.  The scope of these claims is not enabled.
nd paragraph, below.)  The specification does not disclose those fragments of SEQ ID NO: 114 that will retain binding to VEGF.  The specification does not disclose how to use protein constructs that do not bind IL-6 and VEGF.  Claims 56, 58, 78, and 79 embrace protein constructs with no enabled use.  The scope of these claims is not enabled.
Claim 81 is directed to a protein construct comprising: a first polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 263; and a second polypeptide comprising an amino acid sequence at least 80% identical to SEQ ID NO: 117, wherein the first and second polypeptides are separate chains, wherein the protein construct is further conjugated to a polymer, wherein the polymer is covalently attached to the first polypeptide.  The claim fails to indicate how the first polypeptide and the second polypeptide are associated.  Only the first polypeptide is conjugated to a polymer.  The specification discloses and enables an IL-6 antibody fused to a VEGF Trap protein construct that binds IL-6 and VEGF, comprising two heavy chains and two light chains, wherein both heavy chains comprise SEQ ID NO: 263, corresponding to a VEGF Trap protein fused at its C-terminus to the N-terminus of the heavy chain of an IL-6 antibody, and both light chains comprise SEQ ID NO: 117.  See at least page 24 of U.S. Patent Application Publication 2019/0270806.  However, the specification does not .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15, 20, 56, 58, 61, 65, 71, 78-79, 81, and 89-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is confusing as written and the metes and bounds of the claim cannot be determined.
Claim 10, part (i)(1) recites  “the heavy chain that comprises an amino acid sequence selected from SEQ ID NOs: 7-13, 19-27, 89, 90, 256-262.”  Use of the article “the” implies one particular heavy chain containing the recited sequences.  For example, SEQ ID NO: 7 is a VH sequence (119 amino acids) that is contained in the full length heavy chain of SEQ ID NO: 19 
Claim 10, part (i)(2) recites  “the light chain that comprises an amino acid sequence selected from SEQ ID NOs: 91-93, 28-30.”  Use of the article “the” implies one particular light chain containing the recited sequences.  For example, SEQ ID NO: 91 is a VL sequence (106 amino acids) that is contained in the full length light chain of SEQ ID NO: 28 (213 amino acids).  Thus, the recitation of the VL of SEQ ID NO: 91 implies the light chain of part (i)(2) is limited to the light chain of SEQ ID NO: 28 for this embodiment.  This makes the claim confusing and redundant as both SEQ ID NO: 91 and 28 are recited in the claim.  This is true for the VL/light chain sequence pairs of SEQ ID NOS: 92 and 29 and SEQ ID NOS: 93 and 30. 
Not all of the sequences recited in claim 10, parts (i)(1) and (i)(2) are the full heavy or light chain sequence.
Claim 10, part (ii), recites  “a heavy chain variable region (VH) comprising 3 complementarity determining regions (CDRs): VH CDR1, VH CDR2, and VH CDR3 having an amino acid sequence from a CDR1, CDR2 and CDR3, respectively, in SEQ ID NO: 256; and a light chain variable region (VL) comprising a VL CDR1, VL CDR2, and VL CDR3 having an amino acid sequence from a CDR1, CDR2, and CDR3, respectively, in one of SEQ ID NO: 91-93” (emphasis added by the examiner).  Use of the article “an” as emphasized appears to include subsequences of the CDRs rather than requiring the complete CDRs.  Use of the article “a” as emphasized appears to imply that there is more than one VH CDR1, more than one VH CDR2, 
The specification discloses that SEQ ID NOS: 172, 174, and 176 correspond to VH CDR1, VH CDR2, and VH CDR3, respectively.  The specification discloses that SEQ ID NOS: 199, 200, and 201 correspond to VL CDR1, VL CDR2, and VL CDR3 of SEQ ID NO: 91, respectively.  The specification discloses that SEQ ID NOS: 202, 203, and 204 correspond to VL CDR1, VL CDR2, and VL CDR3 of SEQ ID NO: 92, respectively.  The specification discloses that SEQ ID NOS: 205, 206, and 207 correspond to VL CDR1, VL CDR2, and VL CDR3 of SEQ ID NO: 93, respectively.  It is suggested that the claim would be less complicated and confusing if it actually recited the sequences corresponding to the CDRs of interest rather than referring indirectly to sequences containing the CDRs.  
Claim 10, part (iii), recites in part “a CDRL1 that is a CDRL1 in SEQ ID NO: 199; a CDRL2 that is a CDRL2 in SEQ ID NO: 200; a CDRL3 that is a CDRL3 in SEQ ID NO: 201.”  This is confusing as SEQ ID NO: 199 is CDRL1, SEQ ID NO: 200 is CDRL2, and SEQ ID NO: 201 is CDRL3 as disclosed in the specification.  This claim appears to be implying that subsequences of SEQ ID NOS: 199, 200, and 201 correspond to the CDRs.  This is confusing.
As written, claim 10, part (iii), recites in part “an Fc domain comprising: at least one of the following mutations (EU numbering): L234A, L235A, and G237A; and/or at least one of the following mutations (EU numbering): 0347C or L443C.”  This Fc domain limitation has been interpreted as limiting only the embodiments of part (iii).
With respect to claim 10, part (iv), the recitation “the heavy chain” lacks antecedent basis in part (ii) (which recites variable heavy chain) and part (iii) (which does not recite any chains).  In addition, the limitation “any one of (i)-(iii), wherein the heavy chain comprises a heavy chain 
	Claim 10 recites that “the VEGF Trap is positioned at an N-terminal end.”  Use of the article “an” implies that there are multiple N-terminal ends of the heavy chain.  This is confusing.  An amino acid sequence has a single N-terminal end.
Claim 20 recites “covalently attached to a heavy chain of the protein construct.”  Use of the article “a” implies multiple heavy chains; however, claim 10 recites a construct having a single heavy chain.  It appears that the claim should recite “attached to the heavy chain.”
Claim 56 is directed to a protein construct comprising: 
a heavy chain fused to a VEGF Trap, comprising:
an IL-6 VH;_and
a Fc; and
a light chain comprising an IL-6 VL
wherein the VEGF Trap is positioned :
1. at an N-terminal end of the heavy chain; or
2. between a hinge region and a CH1 domain of the heavy chain
wherein the VEGF Trap comprises at least one extracellular VEGF binding
domain from at least two of VEGFR-1, -2, or -3.
Understanding of this claim is dependent upon retaining the indentation and line breaks of the claim as the text of the claim, including punctuation, does not make the relationship of the components clear.   At least for example the claim should clearly indicate that protein construct has a light chain comprising an IL-6 VL and a heavy chain comprising an IL-6 VH and Fc 
Claim 79 is confusing for the same reasons as claim 56.  Claim 79 is further confusing in reciting “fusion protein alters HUVEC proliferation” in the last line of the claim as the fusion protein references only the VEGF Trap and does not speak to the light chain.  The fusion of the heavy chain to the VEGF Trap would not appear to have these effects on its own and in the absence of the light chain.  See at least paragraph [0365] and Figure 6 of U.S. Patent Application Publication 2019/0270806.  
Claim 58 recites that “the VEGF Trap comprises an amino acid sequence of SEQ ID NO: 114.”  Use of the article “an” implies that the VEGF Trap may be a subsequence of SEQ ID NO: 114.  This is confusing.
Claim 61 has been amended to recite a VEGFR-Anti-IL-6 dual inhibitor, wherein the VEGFR-Anti-IL-6 dual inhibitor comprises a trap antibody fusion of an anti-IL 6 antibody and an anti-VEGF trap (VEGFR1/2), wherein the dual inhibitor includes at least one point mutation within a VEGFR sequence to reduce cleavage of the VEGFR protein, wherein the antibody comprises: a fragment antigen binding (Fab) region; a hinge region; and a fragment crystallizable (Fc) region, wherein the anti-VEGF trap is positioned either: at an N-terminal end of a heavy 
	Claim 65 is confusing in reciting that the Fab region comprises “a variable light region comprising 1, 2, or 3 light chain CDRs selected from SEQ ID NOS: 76-84.”  A Fab region requires the entirety of the light chain. At least for example, a single CDR does not provide the entirety of the light chain.  Furthermore, the specification does not disclose that these CDRs correspond to the CDRS for any IL-6 antibody light chain disclosed in the specification.  Inspection of the sequences reveals that SEQ ID NOS: 76, 79, and 82 are identical to each other and identical to SEQ ID NOS: 199, 202, and 205 and that SEQ ID NOS: 78, 81, and 84 are identical to each other and identical to SEQ ID NOS: 201, 204, and 207.  SEQ ID NOS: 77, 80, and 83 are identical to each other.  The 11 amino acid sequence for these SEQ ID NOS. is found in SEQ ID NO: 91 and contains the CDRL2 of SEQ ID NO: 200 (see claim 10).  However, SEQ ID NO: 77 is a larger sequence than that of SEQ ID NO: 200.  The combinations of CDR 
Claim 71 is confusing in reciting “VEGFR-Fc sequence selected from SEQ ID Nos 85-88.”  Claims 61 and 65 do not clearly require a VEGFR-Fc.  Applicant is again advised that it is improper to read limitations from the specification into the claims.  Claims 61 and 65 could be amended to clearly require a VEGFR-FC.  
Claim 78, recites in part “a CDRH1 having an amino acid sequence of any one of SEQ ID Nos: 49, 70, 73.”  Use of the article “an” as emphasized appears to include subsequences of the CDRs rather than requiring the complete CDRs.  This is confusing.  Equivalent language is used in other parts of the claim as well.  The claim is also confusing because it is duplicative or redundant.  At least for example, SEQ ID NOS: 51, 54, 57, 60, 63, 66, and 69 are the same sequence; SEQ ID NOS: 72 and 75 are the same sequence; and SEQ ID NOS: 77, 80, and 83 are the same sequence.  The claim would be less complicated and confusing if it actually recited the sequences corresponding to the CDRs of interest rather than referring indirectly to sequences containing the CDRs where the CDRs in the sequences are duplicative.  (See for example SEQ ID NOS: 7 and 19 and the CDRL1 of SEQ ID NOS: 28-30 which is the sequence of SEQ ID NO: 199.)  The language “CDRH1 of a CDRH1” and equivalent recitations for other CDRs throughout the claim are confusing and unclear as to what is intended.  The claim also recites “VEGF trap sequence selected from SEQ ID NOs: 14-17 at an N-terminal end of the heavy chain.”  Use of the article “an” implies that there are multiple N-terminal ends of the heavy chain.  This is confusing.  An amino acid sequence has a single N-terminal end.  The claim also recites “Fab region of the heavy chain” in two places.  This is confusing as there is no Fab region 
Claim 81 is directed to a protein construct comprising: a first polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 263; and a second polypeptide comprising an amino acid sequence at least 80% identical to SEQ ID NO: 117, wherein the first and second polypeptides are separate chains, wherein the protein construct is further conjugated to a polymer, wherein the polymer is covalently attached to the first polypeptide.  The claim fails to indicate how the first polypeptide and the second polypeptide are associated.  Only the first polypeptide is conjugated to a polymer.  The claim is confusing or incomplete.
Claim 90 is confusing.  It is unclear what the limitation “such that the sum of n1, n2, n3, n4, n5, n6, n7, n8, and n9 is 2500 plus or minus 15%” refers to.  These reference chemical structures in Formula (17).  It is unclear what is being added.  The recitation of “between a hinge region and a Fab region (after the CH1 domain)” is confusing.  It is unclear if the parenthetical expression is a specific limitation of the claims or an example.  Use of the article “a” implies there is more than one hinge region and one Fab region.  This is confusing and appears to be contrary to the specification.  Claim 90 is interpreted as requiring the entirety of the IL-6 heavy and light chains.  That is, the claim does not include fragments of these chains.  Applicant’s arguments with respect to this claim are not persuasive.  The claim as written is unclear.  Applicant is improperly reading limitations from the specification into the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. (U.S. Patent Application Publication 2015/0376271) in view of   Qu et al. (WO 2015/109898), Roschke et al. (U.S. Patent Application Publication 20140065142), Gay et al. (U.S. Patent Application Publication 20130195806), and Trikha et al. (U.S. Patent Application Publication 20050100550).
Perlroth et al. (U.S. Patent Application Publication 2015/0376271) discloses a dual VEGF/PDGF antagonist comprising a VEGF antagonist linked to a PDGF antagonist.  The VEGF antagonist is an antibody to a VEGF or VEGFR or is a VEGFR extracellular trap segment (i.e., a segment from the extracellular region of one or more VEGFR receptors that inhibits binding of at least one VEGFR to at least one VEGF).  The PDGF antagonist is an antibody to a 
PDGF or PDGFR or is a PDGFR extracellular trap segment (i.e., segment from the extracellular region of one or more PDGFRs, which inhibits binding of at least one PDGFR and at least one PDGF).  In particular the VEGF trap can be the sequence for domain 2 (D2) of VEGF-1 and domain 3 (D3) of VEGFR-2.  See at least paragraph [0225].  This would correspond to instant SEQ ID NO: 114.  The constructs can have the components linked in either order and can include Fc domains.  Linker sequences can be used.  See at least paragraphs [0232-0235].  Perlroth et al. does not disclose IL-6 antibodies.

Roschke et al. (U.S. Patent Application Publication 20140065142) discloses an antibody and MRD (modular recognition domain) construct where the MRD can be a VEGF-trap (an amino acid sequence that binds VEGF) and the antibody can be directed against IL-6.  See at least paragraphs [0056, 0115, 0135, 0159, 0249-0250].  An MRD can be any target binding peptide.  The MRD target can be a cell surface receptor.  The MRD can be linked to the antibody through a linker.  See at least paragraph [0052].  In particular, the IL-6 antibodies siltuximab IL6 (e.g., CNTO328, Centocor), CNTO-136 IL6 (Centocor), CDP-6038 IL6 (UCB), and AMGN-220 IL6 (Amgen) are disclosed.  See at least paragraph [0316].  The MRDs of the MRD containing antibodies can be operably attached to the antibodies at any location on the antibody (e.g., the amino terminus of the heavy chain or light chain or the carboxyl terminus of the heavy chain or light chain), can be linked at the same or different termini, and are optionally operably linked to one another or to the antibody by a linker.  See at least paragraph [0041].  The antibody-MRD fusions can have the Fc portion of the MRD-containing antibody mutated to increase effector function using techniques known in the art.  The antibody-MRD fusions can be pegylated (i.e. conjugated to a polymer).  See at least paragraph [0237-0238].  Methods of treating macular 
Gay et al. (U.S. Patent Application Publication 20130195806) discloses using anti-IL-6 antibodies and VEGF traps such as Aflibercept or fragments/domains of VEGFR as angiogenesis inhibitors to treat proliferative (neovascular) eye diseases such as macular degeneration.  See at least abstract and paragraph [0027].
Trikha et al. (U.S. Patent Application Publication 20050100550) discloses using IL-6 antagonist antibodies to treat macular degeneration.  See at least claims.
	It would have been obvious to substitute an IL-6 antibody for a PDGF antibody in the constructs of Perlroth et al. in order to produce another pharmaceutical useful in treating macular degeneration.  Trikha et al. discloses IL-6 antibodies can be used to treat macular degeneration.  Gay et al. discloses that anti-IL-6 antibodies and VEGF traps can be used together to treat macular degeneration.  Roschke et al. discloses the combination of IL-6 and VEGF traps in constructs comparable to Perlroth et al.  Qu et al. discloses SEQ ID NO: 1 which corresponds to the particular VEGF trap sequence of instant SEQ ID NO: 114.  See instant claim 15.  Perlroth et al. teaches conjugation to polymers of the structure and size recited in the instant claims.
	The combination of the prior art fairly suggests the claimed fusion protein of claims 56, and 79.  Constructs containing VEGF traps would have been expected to alter HUVEC proliferation as evidenced by at least for example Daly et al. (U.S. Patent Application Publication 20060058234) at Example 2.  See instant claim 79.  Note that instant claim 79 is directed to a product and not a method.  Absent evidence to the contrary, the intended use of “alters HUVEC proliferation” would be a characteristic of the product suggested by the prior art.  
	Applicant’s arguments are unpersuasive.  The combination of the prior art suggests the required structural and functional limitations of the claims.  The combination of the prior art provides motivation to produce the claimed protein constructs.

Claims 94-102 are allowable.  They correspond to proposed claims 91-99 indicated as being allowable in the final Office action mailed 3/22/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa